Citation Nr: 1009829	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1991 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied service connection for a left shoulder 
disability.

In December 2007, in support of his claim, the Veteran 
provided testimony via videoconferencing technology before 
the undersigned Acting Veterans Law Judge of the Board. 

In March 2008, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. for further development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The examiner who conducted July 2009 VA examination concluded 
that it would require speculation to determine the likelihood 
that the Veteran's current left shoulder disorder is related 
to the Veteran's service.  Further development is required in 
order to obtain an opinion which will serve as a factual 
basis for appellate adjudication.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (Board must consider whether a 
medical opinion contains sufficient information that it does 
not require the Board to exercise independent medical 
judgment).  

The Board notes that the Veteran's treating physician 
concluded in 2003 that the 2003 findings on radiologic 
examination were consistent with the Veteran's report of a 
1993 injury.  An attempt should be made to obtain the 
original images of the 2003 MRI examination. 

As reflected in the examiner's report, the December 2007 
statement from MAD, RN, which indicated that she had not 
treated the Veteran for a shoulder disorder, did not indicate 
whether MAD was authorized to review the Veteran's personnel 
or employment clinical records to determine whether any other 
provider treated, or authorized private treatment, of an 
employment injury to the left shoulder.  The examiner who 
conducted the July 2009 VA examination noted that the Veteran 
stated that he would be submitting statements from peers and 
family members.  However, no such statements are of record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to obtain additional 
information from the City of Daytona Beach.  
The Veteran should obtain a statement 
indicating when he was hired by the city of 
Daytona Beach, and whether he still works for 
the city, or the date of termination of his 
employment with the city, if he no longer 
works for Daytona Beach.  The Veteran should 
authorize the city to state whether a physical 
examination was required when he was hired.  
If a physical examination was performed, the 
Veteran should authorize release of that 
physical examination report.  The Veteran 
should authorize release of his employment 
clinical records, or ask the personnel office 
to provide a statement indicating whether the 
Veteran's personnel or employment clinical 
records disclose treatment, or authorization 
for private treatment, of a left shoulder 
injury or disorder.  This statement could be 
through additional information from MAD, RN, 
who provided a December 2007 statement by 
facsimile, if MAD is the individual authorized 
by the city to review employment clinical 
records or provide employment clinical 
treatment or authorization.  

2.  Request the original images of magnetic 
resonance imaging (MRI) examinations of the 
Veteran conducted at Halifax Medical Center in 
November 2003 and in October 2007 at Palm 
Coast Imaging Center, Palm Coast, Florida.  In 
particular, the Board notes that the October 
2007 report prepared by Palm Coast imaging 
Center reflects that the MR arthrogram 
performed in November 2003 was reviewed at the 
time of the October 2007 MRI examination.  

3.  The Veteran should be afforded an 
opportunity to identify any records proximate 
to his service discharge in June 1995 which 
might disclose evidence of residuals of an 
injury to the left shoulder.  The Veteran 
should be advised that such alternative 
records as physical examinations for education 
purposes, student health records, employer 
statements, employment medical examinations, 
history or physical examinations in connection 
with routine clinical care, reports of 
emergency department treatment during the 
period from June 1995 to November 2003, 
insurance examination reports, and the like, 
are particularly persuasive.  

4.  Then, the Veteran should be afforded VA 
examination of the left shoulder as necessary 
to obtain the opinion requested below, 
including specialty opinion by an orthopedist 
or radiologist.  The claims file must be 
provided to the examiner.  The examiner should 
review the relevant evidence, and discuss the 
service treatment records, the original images 
of the 2003 and 2007 MRI examinations of the 
left shoulder, if available, the reports 
interpreting MRI examinations of the left 
shoulder, reports of the physician who treated 
the Veteran for left shoulder pain in 2003 and 
2007, statements and reports from the 
Veteran's employer, and statement submitted on 
the Veteran's behalf.  The examiner should 
obtain from the Veteran the history of his 
post-service employment from June 1995 to 
November 2003, recreational activities, and 
clinical treatment.  The examiner should then 
address the following matters:

Assign a diagnosis for each current left 
shoulder disorder.  For each diagnosed 
disorder, provide an opinion as to whether 
it is at least as likely as not (is there at 
least a 50 percent probability) or, is it 
unlikely, that the Veteran incurred the left 
shoulder disorder in service, prior to the 
Veteran's June 1995 service discharge?  

If arthritis of the left shoulder is 
present, was that disorder present within 
one year after the Veteran's June 1995 
service discharge?

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  The examiner 
should explain the rationale and reasoning 
underlying the opinion(s) expressed.  In 
particular, the examiner should discuss the 
significance of the original images of the 
2003 and 2007 MRI examinations of the left 
shoulder, if those images are available.  

5.  After reviewing the examination report to 
assure that VA's duty to assist the Veteran 
has been met, and after reviewing the VA 
examination report to assure that the report 
is complete, the claim should be 
readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses actions taken 
since the issuance of the last SSOC.  The 
Veteran and his accredited representative 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


